DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/23/21 is acknowledged. Based on the elected species corresponding to species in claim 23, subject matter being examined consists of only one of X being N or N-oxide with R1 as defined except for optional fusion with R3. Optional fusion with R5 or R4 is being examined. Thus claims 10,18,21, 24-28 and 30 are withdrawn  as being directed to non-elected invention(s).
While no art was found for the elected species in claim 23 as well as species in  claims 20 and 22, the following rejections apply.
The abstract of the disclosure is objected to because it does not convey the nature of the invention by way of a formula.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-9,11-17 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by said claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. The rejection is directed to the scope of all generic variables which include an assortment of functional groups and hetero rings up to 12-membered with varying degrees of unsaturation and ring fusion and having one or more N,O,S,Si,B and P atoms in any array.
 Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.
Also note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover compounds easily in the billions based on the permutations pointed out above; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves inhibition of fast-fiber skeletal muscle myosin which action reduces skeletal 
3) Direction or guidance- the compounds made and some tested directed to elected scope are not remotely representative of the instant scope as the pyridine portion is mainly limited to “A” as O with haloalkyl substitution thereon or monocyclic saturated rings of the type embraced in claims 14-15 with substitution on the phenyl side chain mainly halo and unsubstituted at both R7 and R8 variables;
4) State of the prior art- The compounds are pyridazinone derivatives directly attached to pyridine at the 6-position with a benzyl group at the 2-position with  diverse substitution permitted throughout the variables. While compounds are known in the prior art having a similar backbone  for a variety of uses, the art  does not evidence the many structural permutations permitted in the instant scope are known for at least one use in the prior art;
5) Working examples-test data has been presented for some of the compounds made, which are very similar in structure to each other as described above and thus no clear evaluation of which unmade, untested functional groups at various positions indicated above out of the many claimed might affect potency to a large or small degree. 
In view of the above considerations, this rejection is being applied.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,12-16 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (WO’798). The WO publication was cited by applicants. However as it  is in Chinese with no English counterparts, the examiner is relying on a machine  translation. Hu describes many compounds that anticipate the instant scope for treating the Hepatitis b virus. See compounds of formula I which are directed to pyridazinones having various rings at the 6-position include pyridine. See examples I-9, I-71, 77, 78, 83,84,87,89, and 94. Note that claims 13-15 are also rejected herein since said claims are only narrowing the scope of rings when R1 optionally can form rings with R4 or R5 but otherwise do not exclude other choices within claim 1 that read on the instant scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9,17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu. The teachings of Hu as discussed above is incorporated herein. Claim 9 requires that R1 be cyclobutyl among other carbocyclic rings. Thus I-94 while having R1 as cyclopropyl is an obvious variant as Hu is not limited to said ring but also includes  other cyclic choices. See R3 definition in Hu where –N-(C)n-R4 and R4 can be other cycloalkyl choices in sections [002] and [0024]. Claims 17 and 19 are also rejected since while methyl is present  on the pyridazone ring in anticipated species, Hu also teaches H in its place. See definitions of R1/R2. Thus I-24 is an obvious variant of unmethylated compound in claim 19 on p.8, 3rd row.

Thus it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to make the modifications pointed out above and in so doing obtain one or more instant compounds with the expectation that they will also
possess the use(s) taught by Hu in view of the equivalency teachings outlined above .

	Claims 1-5, 13-15,17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorand-LeBrun (US Pub’167). The US publication cited by applicants discloses species that are obvious variants of that claimed herein for uses mediated by IRAK inhibitors. See examples 7 and 11 which differ from closest compounds herein in being lower homologs- i.e. have a methylene attached to an OH or dimethylamino at the 6-position. In the present claims when A is CR5R6, R1 is not OH or amino but rather can be optionally substituted alkyl substituted with OH or amino. Thus the closest instant compounds to egs 7 and 11 are ethylene- substituted OH or dimethylamino.
Compounds that are homologs are not deemed patentably distinct absent evidence of superior, unexpected results. Note Ex parte Ruddy 121 USPQ 427; Ex parte Nathan 121 USPQ 349; In re Shetty 195 USPQ 753 regarding the patentability of homologs.
However in the present case the reference teaches that A1 as the alkylene chain can vary from C1 to C12 carbons.
Thus it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to make the modifications pointed out above and in so doing obtain one or more instant compounds with the expectation that they will also
possess the use(s) taught by Jorand-LeBrun in view of the equivalency teachings outlined above .

Claims 1-9,11-17,19 and 29 are rejected under judicial doctrine as being drawn 
to an improper Markush group. The Markush at X and R1 fused to R3 covered by the claims rejected herein are drawn to multiple inventions for reasons set forth in the lack of unity requirement. The resulting structures embrace a variety  pyridine/pyrimidine rings with can be fused at various positions which are not art-recognized equivalents as evident at the very least by the art cited by the examiner and there is no evidence of record that the pyridazinone ring common to the elected compounds in these claims contribute solely to the instant physiological activity. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Deletion of nonelected subject matter would overcome this rejection.
Claims 20,22,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624